603-04, 637 P.2d 534, 536 (1981). 1 A petition for extraordinary relief is
                    addressed to the sound discretion of the court.           State ex rel. Dep't Transp.
                    v. Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983). A writ of
                    mandamus will not issue, however, if petitioner has a plain, speedy and
                    adequate remedy in the ordinary course of law. NRS 34.170. In this
                    instance, petitioner has other adequate legal remedies to seek relief.
                    Namely, he could have challenged the district court's sentencing decision
                    on appeal from the judgment of conviction, as the allegations of error
                    raised here were known at the time of sentencing; he could have appealed
                    the district court's denial of his motion to correct an illegal sentence; and
                    he may pursue post-conviction habeas relief. 2 Accordingly, we deny the
                    petition. See NRAP 21(b).
                                         It is so ORDERED.




                                                               Gibbons


                                                                     J.
                     Douglas

                               1 In
                                the alternative, petitioner seeks a writ of prohibition. Because
                     the district court had jurisdiction to consider petitioner's motion to correct
                     an illegal sentence and he did not challenge the district court's jurisdiction
                     to proceed, prohibition is not an appropriate avenue for relief. See NRS
                     34.320.

                               2 We
                               express no opinion as to whether petitioner can overcome any
                    applicable procedural bars in pursuing post-conviction habeas relief. See,
                    e.g., NRS 34.726(1).



SUPREME COURT
        OF
     NEVADA
                                                                          2
(0) 1947A


              =-   I LliratiM-S'a,t-WWZIAIMAIIK.;n,f'.&it.",                             :7`-riff7P'',77:1,M7g----.F.-F -7 7 *- •
                                                                                                                              '
                          cc: Hon. Kimberly A. Wanker, District Judge
                               Pitaro & Fumo, Chtd.
                               Nye County District Attorney
                               Attorney General/Carson City
                               Nye County Clerk




    SUPREME COURT
           OF
        NEVADA
                                                           3
   (0) 1947A


                            , mu.
UNIMEMBIZIMEMEINNEMEI I 1'4w-it                                             _r_VW-174
                                                                        71-11           11i7 `
                                                                                           A--   (-7-